DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-13, and with traverse of species a reactive nitrogen species, in the reply filed on 9/15/2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden to search all groups and species together. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
Upon further consideration and examination of the elected invention, the species election requirement set forth in the Requirement for Restriction/Election mailed on July 15, 2022, is hereby WITHDRAWN. The requirement of Group election is still deemed proper and is therefore made FINAL.
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-13 are being examined in this application.

Claim Objections
Claim 5 is objected to because of the following informalities: the extra parenthesis on line 3 should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 2, the recitation of “e.g.” is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention.
Claims 5 (line 2), 6 (line 2), 9 (line 2), 13 (line 2-3), the recitation of “such as” is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention.
Claim 8, line 2, the term “reducing” is a relative term which renders the claim indefinite. The term “reducing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.
Claim 11, line 2, the recitation of “optionally” is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention.
Claim 12, line 1, the recitation of “for example” is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Padmini et al (US 2010/0189759 A1; 7/29/2010. Cited on IDS).
The instant claims recite a method of preparing an extracellular matrix (ECM) product, comprising contacting tissue or an ECM material with a reactive oxygen species (ROS) or a reactive nitrogen species (RNS) to produce an ECM product having nitroxidative or oxidative modifications.
Padmini teaches a method for decellularizing an isolated tissue while maintaining the biological and, mechanical properties, and the biochemical properties of the resulting extracellular matrix (Abstract), comprising treating an isolated tissue / an extracellular matrix (ECM) with a solubilizing fluid comprises at least one oxidizing agent (para 0009-0011), washing the treated tissue / ECM (para 0010-0011, 0050), and drying the tissue / ECM by lyophilization (para 0052), wherein said at least one oxidizing agent generates a reactive hydroxyl radical (OH·) or a reactive oxygen species (produce an ECM product having nitroxidative or oxidative modifications) (para 0036), and said at least one oxidizing agent includes hydrogen peroxide and peracetic acid (para 0027).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Padmini et al (US 2010/0189759 A1; 7/29/2010. Cited on IDS) as applied to claims 1-5 and 12 above, further in view of Krausz et al (Future Sci. OA. 2015;1(1):1-11.), Angelo (www.angelo.edu. 2003;1-2.), and Ray et al (Journal of the American Chemical Society. 1956;78(23):5993.).
Padmini does not teach treating the tissue or ECM with nitric oxide (claim 6), producing nitric oxide by combining nitric acid and copper in an aqueous solution containing the tissue or ECM (claim 7) or by reducing sodium nitrite or potassium nitrite in an aqueous solution containing the tissue or ECM (claim 8), and treating the tissue or ECM with a d-metal ion (claim 9).
However, Padmini does teach the method and the resulting ECM can be used to replace, or repair a structural component in a subject such as bones (para 0070). Krausz teaches nitric oxide is effective in a healing process (p.1 col left – para 1, col right – para 3), wherein nitric oxide contributes to a remodeling process, nitric oxide directs normal bone remodeling, and nitric oxide is involved in bone repair (p.8 col right – para 1). Before the effective filing date of the claimed invention, it was well-known in the art that combining nitric acid and copper produces nitric oxide (as evidence by p.1 para 3 of Angelo), and reducing sodium nitrite or potassium nitrite produces nitric oxide (as evidence by p.5993 para 1 of Ray).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate nitric oxide and a d-metal ion such as copper, since Padmini discloses a method and an ECM useful to replace, or repair a structural component in a subject such as bones, Krausz discloses nitric oxide promotes bone repair, and Angelo discloses nitric acid reacts with copper form nitric oxide. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate nitric oxide and a d-metal ion such as copper, with a reasonable expectation for successfully decellularizing an isolated tissue while maintaining the biological and, mechanical properties, and the biochemical properties of the resulting extracellular matrix.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Padmini et al (US 2010/0189759 A1; 7/29/2010) as applied to claims 1-5 and 12 above, further in view of Badylak et al (WO 2017/151862 A1; 9/8/2017. Cited on IDS).
Padmini does not teach digesting the ECM with a proteinase (claim 10), wherein the ECM is solubilized with an acid protease under acidic conditions (claim 11).
Badylak teaches a method of producing an extracellular matrix (ECM), wherein the ECM is decellularized (p.24 line 24-25), and the ECM is digested with a proteinase (p.53 line 25-26) and is solubilized in an acid buffer comprises pepesin (p.53 line 28).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to digest an ECM with a proteinase, since Padmini discloses a method of producing ECM, and Badylak discloses that such a digesting step is routinely practiced in the art of producing ECM. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to digest an ECM with a proteinase with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Padmini et al (US 2010/0189759 A1; 7/29/2010) as applied to claims 1-5 and 12 above, further in view of Dhandayuthapani et al (International Journal of Polymer Science. 2011;2011:1-20.).
Padmini does not teach combining the ECM with a matrix or mesh comprising a synthetic polymer composition (claim 13).
However, Padmini does teach the method and the resulting ECM can be used to replace, or repair a structural component in a subject such as ligaments, tendons, cartilage, joints, and bones, and to create artificial tissue such as kidney, liver, bladder, skin, and the like (para 0070). Dhandayuthapani teaches polymeric scaffolds in tissue engineering application (Title), wherein scaffolds have been used for tissue engineering such as bone, cartilage, ligament, skin, vascular tissue, neural tissues, and skeletal muscle and as vehicle for the controlled delivery of drugs, proteins, and DNA (Abstract). Synthetic polymers are highly useful in biomedical field since their properties can be tailored for specific applications (p.2 col right – para 4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine an ECM with a matrix or mesh comprising a synthetic polymer composition, since Padmini discloses a method and an ECM useful in tissue engineering application, and Dhandayuthapani discloses synthetic polymers are highly useful in tissue engineering application since their properties can be tailored for specific applications. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to combine an ECM with a matrix or mesh comprising a synthetic polymer composition, with a reasonable expectation of success.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651